DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No.: 16/543,495 filed on 08/16/2019. 
As per the Preliminary Amendment filed on 10/01/2019, paragraph [0002] of the Specification has been amended. 
Claims 1-20 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (e) to Provisional Patent Application No.: 62/719,153, filed on 08/17/2018.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes O’Hare et al. (US 2014/0229731; Hereinafter “O’Hare”) in view of Guyomarc’h et al. (US 2021/0097187; Hereinafter “Guyomarc’h”). However, neither O’Hare, nor Guyomarc’h, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 17. For example, none of the cited prior art teaches or suggest the steps of “a first node (A) having a first dataset (xA); a second node (B) having a second dataset (xj ), wherein xB is unknown to A and xA is unknown to B, and wherein A is in communication with B; a server (S) in communication with A and B; A including a first processor and B including a second processor, the first and the second processors each having software encoded on a non-transitory computer readable medium configured to: additively split each member of their respective datasets into corresponding shares; share the corresponding shares with one another; arrange the corresponding shares according to a mutually agreed predetermined order into corresponding ordered shares; shuffle the ordered shares into shuffled shares; re-split the shuffled shares into re-split shuffled shares; and perform an ordered statistical operation on the re-split shuffled shares, wherein the steps of shuffle and re-split is based on additions, subtractions but not multiplication and division.” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437